98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re CREATIVE GOLDSMITHS OF WASHINGTON, D.C., INCORPORATED, Debtor.Roger SCHLOSSBERG, Trustee, Plaintiff-Appellee,v.Jerry BLIER, Defendant-Appellant,andUS Trustee, Party in Interest.
No. 96-1643.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996.Decided Oct. 9, 1996.

Jerry Blier, Appellant Pro Se.  Roger Schlossberg, SCHLOSSBERG & ASSOCIATES, Hagerstown, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Jerry Blier appeals the district court's order dismissing his appeal to that court from the bankruptcy court.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Schlossberg v. Blier, Nos.  CA-95-1436-PJM;  BK-92-11468-SD;  AP-94-1363-DK (D.Md. Apr. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.